Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This is in response to Applicant Amendment on 05/11/2021 with claim 1-2, 4-13, 16-17, 19-24 are pending in the Application. 
	Upon review and examination, generic claim 1 is deemed allowable therefore withdrawn claim 12 that depends on and has all the limitations of the allowable generic claim 1 is rejoined and allowed. 
Reason for allowance
 
 
2.	Claims 1-2, 4-13, 16-17, 19-24 are allowed.
The following is an examiner’s statement of reason for allowance: 
I/ Group I: Claims 1-2, 4-12, and 22:
 None of the references of record teaches or suggests the claimed MEMORY  DEVICE having the limitations:
--“ a magnetic-field-shielding structure comprised of conductive or magnetic material at least partially surrounding the chip, wherein the magnetic-field-shielding structure comprises a sidewall region that laterally surrounds the chip, an upper region extending upward from the sidewall region, and a lower region extending downward from the sidewall region; and
wherein the maqnetic-field-shieldinq structure further comprises an upper overhang region extending inwardly from the upper region and over an upper surface of the chip to terminate at a first opening over the chip, and a lower overhang region extending inwardly from 
In combination with all other limitations as recited in claim 1.
II/ Group II: Claims 13, 16-17, 23:
 None of the references of record teaches or suggests the claimed MEMORY DEVICE having the limitations:
--“the chip including an upper face and a lower face with chip sidewalls extending between the upper face and the lower face; and
a magnetic-field-shielding structure at least partially surrounding the chip and defining a magnetically-shielded zone surrounding the chip, wherein the magnetic-field-shielding structure comprises a plurality of layers of conductive or magnetic material and a plurality of layers of insulating material, wherein the plurality of layers of insulating material are arranged between the respective plurality of layers of conductive or magnetic material. “--.
In combination with all other limitations as recited in claim 13.
III/ Group III: Claims 19-21, 24:
 None of the references of record teaches or suggests the claimed MEMORY DEVICE having the limitations:
--“the chip including an upper face and a lower face with chip sidewalls extending between the upper face and the lower face;
a magnetic-field-shielding structure at least partially surrounding the chip, wherein the magnetic-field-shielding structure comprises a sidewall region that laterally surrounds the chip sidewalls,  a  upper overhang region that extends inwardly from the sidewall region to overhang a peripheral region of the upper face without completely covering the entire upper face, and a 
 wherein the magnetic-field-shielding structure includes a first beveled inner corner where the sidewall region meets one of the upper or lower overhang region. “--.
In combination with all other limitations as recited in claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


                                                     CONCLUSION

3.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM- 6.30 PM US Eastern Time  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo  can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

                     /THINH T NGUYEN/                     Primary Examiner, Art Unit 2897